STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Lawrence William Stuckey,                                                           FILED
Petitioner                                                                       June 15, 2015
                                                                              RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
vs) No. 13-1253 (Kanawha County 09-MISC-205)                                    OF WEST VIRGINIA


David Ballard, Warden, Mount Olive
Correctional Complex, Respondent


                              MEMORANDUM DECISION
        Petitioner Lawrence William Stuckey, by counsel L. Thompson Price, appeals the Circuit
Court of Kanawha County’s September 10, 2013, order denying his petition for a writ of habeas
corpus. Respondent warden, by counsel Laura Young, filed a response in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in (1) failing to make
specific findings of fact and conclusions of law; (2) stating in its final order that it had reviewed
a guilty plea transcript; and (3) denying his amended petition for a writ of habeas corpus as to his
claims of ineffective assistance of trial counsel, prejudicial pretrial publicity, and illegal
sentence.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In 1999, petitioner was indicted for two counts of felony murder.1 Count one related to
the murder of Leonard W. Watts, and count two related to the murder of Christina Alberts.
Petitioner’s first jury trial ended in a mistrial. In 2001, at the second trial, the State presented
evidence that petitioner, armed with a shotgun, and others forced themselves into the home of
Ms. Alberts and Mr. Watts, and, during the incident, Ms. Alberts and Mr. Watts were murdered.
At the conclusion of that trial, the jury convicted petitioner of two counts of felony murder with a
recommendation of mercy. The jury verdict form included one count of murder specifically
referencing Mr. Watts by name and one count of murder expressly referencing Ms. Alberts by
name. However, both counts of murder on the jury verdict form included the phrase “as charged
in [c]ount [o]ne of the [i]ndictment.” Following the conviction, petitioner was sentenced to two
terms of incarceration of fifteen years to life with mercy.


       1
         It is unclear from the record on appeal whether petitioner was indicted on additional
counts, as the parties did not include the indictment in the record on appeal.
                                                 1

        In 2007, petitioner, pro se, filed the underlying petition for a writ of habeas corpus. The
circuit court appointed petitioner habeas counsel, and, by counsel, he filed an amended habeas
petition. The amended petition alleged, inter alia, ineffective assistance of trial counsel, illegal
sentence, and prejudicial pretrial publicity.

         In August of 2013, the circuit court held an omnibus evidentiary hearing on petitioner’s
amended habeas petition. Petitioner’s trial counsel testified as to his performance at petitioner’s
trials. At the conclusion of that hearing, the circuit court withheld its ruling to review portions of
the record and to permit the parties to prepare proposed findings of fact and conclusions of law.

        By order entered on September 10, 2013, the circuit court denied petitioner’s habeas
petition. The circuit court found that petitioner’s claims of ineffective assistance, prejudicial
pretrial publicity, illegal sentence, and remaining issues were without merit. This appeal
followed.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

               [i]n reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009) (internal
citations omitted).

        On appeal, petitioner assigns error to the circuit court’s failure to make proper findings of
fact and conclusions of law as to his claim that he was sentenced illegally based on the jury
verdict form. Despite petitioner’s argument that the circuit court failed to make these findings at
the omnibus evidentiary hearing, he cites no objection placed on the record as to this issue nor
any law in support of his position that findings must be made at such a hearing. We have
explained that a circuit court speaks through its written orders, which, “as a rule, must contain
the requisite findings of fact and conclusions of law ‘to permit meaningful appellate review.’”
State v. Redman, 213 W.Va. 175, 178, 578 S.E.2d 369, 372 (2003) (internal citations omitted). In
this matter, the circuit court entered a thorough, nineteen-page written order detailing its findings
and conclusions. As to his claim that the circuit court failed to make specific findings of fact and
conclusions of law, we again note that petitioner cites no law in support of his contention.
Moreover, the circuit court specifically found that the jury verdict form contained a clerical error,
namely the repetition of the phrase “as charged in [c]ount [o]ne of the [i]ndictment,” but that it
was not deserving of habeas relief. Based upon our review of the record on appeal, we find no
error as to the circuit court’s findings and conclusions.

       Petitioner next argues that the circuit court erred because it stated in its order that it had
reviewed “the transcript of the plea of guilty.” However, despite his reliance on this seven-word
phrase in a nineteen-page order, petitioner ignores the subsequent pages of findings and

                                                  2

conclusions discussing his jury trial. The circuit court’s language as quoted is clearly a clerical
error. See W.Va. R. Civ. Pro. 60(a) (providing, in relevant part, that “[c]lerical mistakes in
judgments, orders or other parts of the record and errors therein arising from oversight or
omission may be corrected by the court at any time of its own initiative or on the motion of any
party and after such notice, if any, as the court orders.”); see also, W.Va. R. Governing Post-
Conviction Habeas Corpus P. 10 (providing for the application of West Virginia Rules of Civil
Procedure to habeas proceedings). Moreover, the circuit court did not make any findings relative
to this clerical error. Based on the record on appeal, we find that to the extent the circuit court
erred in stating that it reviewed a guilty plea transcript, the same is harmless in light of the fact
that the circuit court did not rely on that finding and that it adequately discussed and relied on the
circumstances of petitioner’s jury trials. See W.Va. R. Civ. P. 61 (providing for harmless error in
judgments where such error or defect does not affect a parties’ substantial rights).

        Petitioner’s remaining issues were raised in his amended habeas petition and omnibus
evidentiary hearing below and were adequately addressed by the circuit court in its final order.
Upon our review and consideration of the circuit court’s final order, the parties’ arguments, and
the record submitted on appeal, we find no error or abuse of discretion by the circuit court. Our
review of the record supports the circuit court’s decision to deny petitioner post-conviction
habeas corpus relief based on the remaining errors assigned in this appeal, which were also
argued below. Having reviewed the circuit court’s “Order Denying Petition for Writ of Habeas
Corpus,” entered on September 10, 2013, we hereby adopt and incorporate the circuit court’s
well-reasoned findings of fact and conclusions of law as to these assignments of error. The Clerk
is directed to attach a copy of the circuit court’s order to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                           Affirmed.

ISSUED: June 15, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                  3